Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status

2.	This communication is in response to the application filed on 06.03.2021. Claims 1-16 are pending.
Oath/Declaration

3.	The Applicants’ oath/declaration has been reviewed by the Examiner and is found to conform to the requirements prescribed in 37 C.F.R. 1.63.
Priority / Filing Date

4.	Applicants’ claim for priority of FOREIGN APPLICATION filed on 08.24.2020 is acknowledged. The Examiner takes the US Application date of 08.24.2020 into consideration. 




Claim Rejections - 35 USC § 101

5.	35 U.S.C. 101 reads as follows:

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


6.	Claims 1-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter, i.e., an abstract idea, and because the claim(s) as a whole, considering all claim elements both individually and in combination, do not integrate the abstract idea into a practical application or amount to significantly more than just an abstract idea. The claims are directed to an abstract idea. 

Exemplary independent claim 1 recites the following abstract concepts that are found to include “abstract idea”:

Limitation 1: input information about a commodity; 

Limitation 2: register sales data of the commodity; 

Limitation 3: control the input.

The examiner notes the limitations fall under two of the Groupings of Abstract Ideas - Certain Methods of Organizing Human Activity and/or Mental Processes.   

The claim can be classified under Certain Methods of Organizing Human Activity as these can be forms of fundamental economic principles or practices and/or commercial or legal interactions, including: commodity registration device.

The claim can also be classified under Mental Processes, as the limitations covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “input information about a commodity; register sales data of the commodity; control the input”, nothing in the claim element precludes the step from practically being performed in the mind. For example, the context of this claim encompasses the user manually performing such steps in the mind or by pencil/paper (i.e., input, register, control). If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. 

Accordingly, the claim recites an abstract idea.

This judicial exception is not integrated into a practical application. The claim recites additional elements – involving use of “control an input device according to an image captured by a camera of an area where the commodity is placed”. These elements are recited at a high-level of generality (such that it amounts no more than mere instructions to apply the exception using a generic computer component, or the like (e.g. registration device)). Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.

The claim does not include additional elements that are enough to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of involving use of “an input device" to perform such steps amounts to no more than mere instructions to apply the exception using a generic computer component thus cannot provide an inventive concept. Therefore, the claim is rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Further, dependent claims 2-8 and 10-16 define the same abstract idea noted above for claim 1, and similarly claim 9.  The dependent claims recite additional functions that describe the abstract idea and only generally link the abstract idea to a technological environment. Therefore, they are considered patent ineligible for the reasons given above. 

Viewed as a whole, these additional claim elements do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claims integrate the abstract idea into a practical application or amount to significantly more than the abstract idea itself. Therefore, the claims are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

To address this rejection, the examiner suggests reviewing the recent Federal Circuit Court decisions and USPTO guidelines related to U.S.C. 101 for guidance on what is considered statutory subject matter.
Claim Rejections - 35 USC § 103

7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


8.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.

9.	Claims 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over Ogawa et al., Pub. No.: US 2020/0034811 in view of Mirza et al., Patent No.: US 10,621,441, and further in view of Tsuchimochi, Patent No.: US 10,497,222.

As per claims 1 and 9, Ogawa discloses a registration device [see at least the abstract and ¶0016] comprising: 

an input device configured to input information about a commodity [see at least ¶0021 (e.g. an instruction input through a touch operation on the screen by the customer), and ¶0029 (e.g. store clerk 9 receives an instruction input through a touch operation on the screen by the store clerk)]; and 

a processor [as illustrated in FIGS. 3-6] configured to: 

register sales data of the commodity, based on the information inputted [see at least ¶0079 (e.g. the processor 13 controls the touch panel for customer 1 to display a guidance screen. The guidance screen is used for guiding the customer that the customer is required to perform an operation for registering the purchased commodity. The guidance screen may show an operation required to be performed as the operation for registering the purchased commodity)].

Ogawa discloses all elements per claimed invention as explained above. Ogawa, further discloses in ¶0022, an image processing (via fixed scanner 2 that may also be a known device having a function of specifying a commodity using an object recognition technology from an image of the commodity obtained by photographing the commodity). Ogawa does not explicitly disclose an image captured by a camera. However, Mirza discloses an image captured by a camera [see at least the abstract and Column 2: lines 1-25].
Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to incorporate the teaching of Mirza to track the physical positions of people and/or objects in a physical space (e.g., a store). These systems typically use a sensor (e.g., a camera) to detect the presence of a person and/or object and a computer to determine the physical position of the person and/or object based on signals from the sensor [see Mirza: summary of the invention]. 

Tsuchimochi, on the other hand, further discloses a product registration apparatus including: a recognition unit that recognizes a product; an imaging unit that captures an image of a customer's action to generate an image; a detection unit that uses the image generated by the imaging unit to detect that a product is disposed in an area which is a target for detection including a recognition area that is an area in which the product is recognized by the recognition unit; and a determination unit that performs a determination process of determining whether a product is recognized by the recognition unit, in a case where it is detected by the detection unit that a product is disposed in the area which is a target for detection [see abstract].

Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to incorporate the teaching of Tsuchimochi to provide a registration terminal operated by a customer for himself (or herself), the registration of a product [see Tsuchimochi: summary of the invention]. 

As per claims 2, 10 and 11, Ogawa discloses wherein the area includes a first area where the commodity associated with the information inputted is placed, and the processor is configured to set the input device to an input rejection state in response to the information being inputted by the input device, and cancels the input rejection state in response to a detection from the image that the commodity is placed in the first area [see at least the rejection of claim 1 above and ¶0141 (e.g. cancel key for canceling)].

As per claim 3, Ogawa discloses wherein: the area further includes a second area where the commodity associated with the information may be placed prior to the information being inputted, and the processor is configured to set the input device to an input rejection state until the commodity is placed in the second area, and cancels the input rejection state in response to a detection from the image that the commodity is placed in the second area [see at least the rejection of claim 1 above and ¶0141 (e.g. cancel key for canceling)].

As per claims 4 and 12, Ogawa discloses wherein the processor is further configured to: set the input device to an input waiting state for settlement information in response to a detection from the image that the commodity placed in the second area is removed [see at least the abstract, ¶0016, and rejection of claim 1 above].

As per claims 5 and 13, Ogawa discloses wherein the processor is further configured to: activate a first warning in response to a detection from the image that the commodity is placed in the first area after settlement is finished by input of the settlement information [see at least ¶0041 (e.g. buzzer 17 issues various kinds of sound such as a warning sound that a person in vicinity of the POS terminal 100 can hear)].

As per claims 6 and 14, Ogawa discloses wherein the processor is further configured to: activate a second warning in response to a detection that the commodity is placed in the first area when a second commodity is placed in the second area [see at least ¶0100 (e.g. second line indicates a message for notifying the customer)].

As per claims 7 and 15, Ogawa discloses wherein, the processor is further configured to: determine whether the same commodity is moved from the second area to the first area, based on a captured image of the second area and a captured image of the first area; and register the sales data of the commodity on condition that it is determined that the same commodity is moved [see at least the rejection of claim 1 above].

As per claims 8 and 16, Ogawa discloses in view of Mirza a first weight scale configured to measure a total weight of the commodity placed in the second area; and a second weight scale configured to measure a total weight of the commodity placed in the first area, wherein the processor is configured to register the sales data of the commodity if an amount of change in the total weight measured by the first weight scale and an amount of change in the total weight measured by the second weight scale satisfy a condition for coincidence [see Mirza: the abstract and summary of the invention].

Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to incorporate the teaching of Mirza to track additional items [see Mirza: summary of the invention].





Conclusion

10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Garcia Ade whose telephone number is (571)272-5586.  The examiner can normally be reached on Monday - Friday.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian Zeender can be reached on 517-272-6790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

11.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Garcia Ade/Primary Examiner, Art Unit 3627                                                                                                                                                                                                        
GARCIA ADE
Primary Examiner
Art Unit 3687






















/GA/Primary Examiner, Art Unit 3627